UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


 MARIA PERISIC

                 Plaintiff,
                                     No. 18-cv-2038 (EGS)
 v.

 JIM YONG KIM, et al.,

                 Defendants.


                         MEMORANDUM OPINION

      Plaintiff Maria Perisic (“Ms. Perisic”), proceeding pro se,

filed this action in the Superior Court of the District of

Columbia (“Superior Court”) against four officials of the World

Bank Group (“World Bank Defendants”) and Cigna (together with

the World Bank Defendants, “Defendants”). The World Bank

terminated Ms. Perisic because her position became redundant.

She later challenged her termination through an internal review

process. The World Bank Administrative Tribunal (“Tribunal”)

upheld the redundancy decision, but the Tribunal ordered the

World Bank to pay Ms. Perisic four months’ salary and attorney’s

fees due to a procedural flaw. Dissatisfied, Ms. Perisic asserts

various claims against the World Bank Defendants, alleging

wrongful termination, discrimination, theft of intellectual

property, fraudulent misconduct, and mismanagement of insurance,

pension, workers’ compensation, and disability benefits.
     Cigna, with the consent of the World Bank Defendants,

removed the case to this Court pursuant to 28 U.S.C. §§ 1331,

1441, and 1446 based on Ms. Perisic’s claims that the Defendants

mishandled the World Bank Group’s medical insurance plan, denied

her benefits under that plan, and failed to comply with the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1001 et seq. Defendants separately move to dismiss the

Complaint, and Ms. Perisic moves to remand this case to the

Superior Court. Upon careful consideration of the parties’

submissions, the applicable law, and the entire record herein,

the Court GRANTS IN PART and DENIES IN PART the World Bank

Defendants’ Motion to Dismiss, GRANTS IN PART and DENIES IN PART

Cigna’s Motion to Dismiss, DENIES Ms. Perisic’s Motion to

Remand, and DISMISSES WITHOUT PREJUDICE this action.

I.   Background

       A. Factual Background

     The following facts—drawn from the Complaint and documents

incorporated by reference therein—are assumed to be true. See

Banneker Ventures, LLC v. Graham, 798 F.3d 1119, 1129 (D.C. Cir.

2015). Between 1994 and 2014, Ms. Perisic worked for the World

Bank and the International Finance Corporation (“IFC”), a member

of the World Bank Group. 1 See Compl., ECF No. 1-1 at 3 ¶ 4; see


1 The World Bank Group consists of five international
organizations: (1) the International Bank for Reconstruction and
                                2
also World Bank Defs.’ Mot. to Dismiss, ECF No. 7 at 5. 2 After

completing the World Bank’s Young Professional Program,

Ms. Perisic began working for the IFC in 1995. Compl., ECF No.

1-1 at 3 ¶ 4, 6 ¶ 9. Ten years later, she moved to the World

Bank, id. at 3 ¶ 4, where she earned promotions, id. at 7 ¶ 11.

In November 1995, Ms. Perisic went on leave after suffering a

stroke, and she returned to work in March 1996. Id. at 6 ¶ 9.

After her return, she served in different positions and

departments, ending in the South Asia Region’s Agriculture Unit.

See id. at 7 ¶ 11.

     Before moving to the Agriculture Unit, Ms. Perisic claims

that one of her managers was “trying to push [her] out of his

unit for reasons which were never explained[.]” Id. at 7 ¶ 10.

But she acknowledges “the fact that [she] was aware that [her]

job capabilities were not as good as they previously were.” Id.

According to Ms. Perisic, her manager and the human resources

officer “tried to push [her] out of [the] [Agriculture] [U]nit”



Development (“IBRD”); (2) the International Development
Association (“IDA”); (3) the IFC; (4) the Multilateral
Investment Guarantee Agency (“MIGA”); and (5) the International
Centre for Settlement of Investment Disputes (“ICSID”). World
Bank Defs.’ Mot. to Dismiss, ECF No. 7 at 3-4 (citing Who We
Are, The World Bank, http://www.worldbank.org/en/who-we-are).
“Together, [the] IBRD and IDA compromise what is commonly
referred to as the ‘World Bank.’” Id. at 4 n.2.
2 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                3
in 2013. Id. at 7 ¶ 12. She alleges that her manager refused to

give her work and blocked her efforts to generate work. Id. at 8

¶ 12 n.8. As a result, Ms. Perisic experienced stress,

dizziness, and weakness in her legs. Id. at 8 ¶ 12. She

eventually applied for short-term disability after missing

twenty-one days of work due to an illness. Id. at 8 ¶¶ 12, 12

n.9. At some point, Ms. Perisic attended a performance

evaluation meeting with her manager, and the manager told her

that her position had become redundant. Id. at 8 ¶ 12.

     On August 28, 2013, Ms. Perisic received a Notice of

Redundancy. Id. at 8 ¶ 13. It was dated August 16, 2013 and

signed by Philippe Le Houérou, the World Bank’s Regional Vice

President for South Asia. Id. The Notice states, in relevant

part, that “this confirms your conversation with [the manager

and the human resources officer] in which you were informed that

. . . I have determined that your employment has become

redundant with effect September 1, 2013” and “[s]hould the job

search efforts prove unsuccessful, on March 1, 2014 your

employment with the [World] Bank will be terminated . . . .” Id.

at 8-9 ¶ 13. The Notice also states that “[u]pon termination,

you will be entitled to severance payments . . . and other

benefits for which you are eligible.” Id. at 9 ¶ 13. On February

28, 2014, the World Bank terminated her employment. Id. at 3

¶ 4, 2 ¶ 2 n.2. Thereafter, Ms. Perisic retained an attorney and

                                4
submitted a request for internal review. Id. at 9 ¶ 14. Her

attorney later filed an application on her behalf to the

Tribunal in 2015. See id. The year-long process ended with the

Tribunal’s decision. Id. at 9 ¶ 14 n.11; see also Ex. A, World

Bank Defs.’ Mot. to Dismiss, ECF No. 7 at 22-59 [hereinafter

“Tribunal’s Decision”].

     In 2016, the Tribunal determined that the World Bank

properly classified Ms. Perisic’s position as redundant because

there was a decline in her work program, resulting in

underemployment. Tribunal Decision, ECF No. 7 at 44 ¶ 86, 45

¶ 89. The Tribunal concluded that she failed to present a prima

facie case for age and disability discrimination because the

redundancy decision predated her short-term disability leave.

Id. at 48 ¶¶ 99-100. The Tribunal also concluded that Ms.

Perisic had received advance notice of the need to find

alternative employment, but the World Bank had failed to provide

her with a written explanation of the rationale for the

redundancy decision and a copy of the redundancy notice with the

specific sub-section of the Bank’s applicable staff rules. Id.

at 49-50 ¶¶ 104-07. Finding that the “procedural flaw entitle[d]

[her] to some compensation,” id. at 50 ¶ 107, the Tribunal

ordered the World Bank to pay Ms. Perisic four months’ salary

and her attorney’s fees in the amount of $20,000. Id. at 59; see

also Compl., ECF No. 1-1 at 9 ¶ 14 (alleging that the World Bank

                                5
misstated that Ms. Perisic received $171,387).

     Ms. Perisic characterized that outcome as a “partial

victory” in 2016. Compl., ECF No. 1-1 at 27 ¶ 61. She later

reported to the World Bank that documentation concerning the

redundancy decision contained a fraudulent signature, and the

World Bank conducted an internal review, determining that her

concerns were unfounded because the signature was authentic. Id.

at 27-28 ¶ 63. Satisfied with that review, Ms. Perisic became

unsatisfied in December 2016 with her health insurance, pension

payments, as well as claims for workers’ compensation and

disability benefits. Id. at 28 ¶ 65. She receives pension

payments from the World Bank and participates in its “Retiree

Medical Insurance Plan.” Id. at 2 ¶ 2 n.3. She also received a

severance payment from the World Bank. Id. at 27 ¶ 62.

     On January 1, 2017, Cigna and Eye Med replaced Aetna as the

administrators of the World Bank’s dental and vision insurance

plans for employees and retirees. Compl., ECF No. 1-1 at 28-29

¶¶ 67-68; see also Pl.’s Ex. 1, ECF No. 19-1 at 2. According to

Ms. Perisic, “[t]he [World] Bank did not have [her] consent to

enroll [her] in the Cigna dental plan[,]” and she had “no

possibility to get out of the dental plan” so she “stay[ed] in

the medical plan.” Pl.’s Reply & Opp’n (“Pl.’s Opp’n”), ECF No.

15 at 13 n.12. On April 6, 2017, a periodontist—an out-of-

network provider—performed dental work on Ms. Perisic, and Cigna

                                6
denied her claim for that work. Compl., ECF No. 1-1 at 32-33 ¶¶

74-75. After her appeal, Cigna upheld its decision in September

2017. Id. at 33 ¶ 74. Ms. Perisic continued to have “several

conversations with Cigna customer service representatives,” and

she communicated with representatives in Cigna’s corporate

headquarters and legal department via telephone and mail through

May 2, 2018. Id. at 36 ¶ 81. Shortly thereafter, litigation

ensued.

          B. Ms. Perisic’s Allegations

     On July 26, 2018, Ms. Perisic filed a lawsuit in the

Superior Court against the four World Bank Defendants—Dr. Jim

Yong Kim, Philippe Le Houérou (“Mr. Houérou”), Snezana

Stoiljkovic (“Ms. Stoiljkovic”), and Frank Heemskerk (“Mr.

Heemskerk”)—and Cigna. See generally Compl., ECF No. 1-1 at 1. 3

Seeking a judgment against Defendants in the sum of $10 million,

id. at 37, Ms. Perisic asserts a laundry list of allegations,

and the precise allegations are not clear from the Complaint.

She alleges that Dr. Kim dismissed her. Id. at 2 ¶ 2. She claims

that his decision was “unethical” and “not in the interest of

efficient administration.” Id. Ms. Perisic challenges “the


3 At all relevant times, Dr. Kim was the World Bank Group’s
President, Mr. Heemskerk was an Executive Director at the World
Bank and the IFC, Mr. Le Houérou was the IFC’s Executive Vice
President and Chief Executive Officer, and Ms. Stoiljkovic was
the IFC’s Vice President for Asia and Pacific. World Bank Defs.’
Mot. to Dismiss, ECF No. 7 at 4.
                                  7
consequent theft of [her] ‘intellectual property’ and

deprivation of the right to a fair ‘trial’, fraudulent

misconduct, and discrimination done by staff of the World Bank

and the [IFC,]” which have “seriously damaged the financial

situation and the well-being of [her] family and [herself].” Id.

at 2-3 ¶ 2. Ms. Perisic also alleges that she applied for

positions where the hiring manager was Ms. Stoiljkovic, id. at

15 ¶ 22 n.16, and that she met with Mr. Heemskerk to discuss her

pending termination, id. at 21 ¶ 40. For these allegations, the

Complaint fails to cite or reference specific statutes or

regulations.

     Turning to the allegations concerning her claimed benefits,

Ms. Perisic appears to assert that the World Bank Defendants and

Cigna: (1) failed to adequately manage her enrollment in the

World Bank’s dental retiree medical insurance plan;

(2) mismanaged her health insurance and pension payments; and

(3) “[mis]handle[d] the group health plan’s compliance with

ERISA[.]” Id. at 3 ¶ 3. Specifically, she alleges that

Defendants did not include her stroke in 1995 in their records

that resulted in her vision disability, and that Cigna declined

to cover her blood work in the amount of $575 as part of her

implant surgery in 2017. Id. According to Ms. Perisic, the

dental plan is part of the World Bank Group’s Retiree Medical

Insurance Plan, which is “supposed to be governed by ERISA, [but

                                8
it] is not.” Id. at 3 ¶ 3 n.4; see also id. at 34 ¶ 77 (alleging

that “I understand that the Bank is required to respect ERISA”).

Indeed, Ms. Perisic alleges that she has a “right to bring legal

action under ERISA,” id. at 34 ¶ 77, based on her own research

and her conversations with representatives from Cigna and the

United States Department of Labor, see id.

       C. Procedural History

     On August 30, 2018, Cigna timely removed the action from

the Superior Court to this Court on the basis of Ms. Perisic’s

claims for benefits under the World Bank’s group insurance plan

allegedly governed under ERISA. See 28 U.S.C. § 1446(b); see

also Notice of Removal, ECF No. 1 at 2 ¶ 3 (stating that the

notice was filed within thirty days of receipt of the

Complaint). Cigna did not concede that the World Bank’s retiree

dental plan is subject to ERISA. Notice of Removal, ECF No. 1 at

2 n.3. And Cigna noted that Ms. Perisic used the trade name,

which “is not a juridical entity capable of being sued.” Id. at

2 n.1. The World Bank Defendants consented to the removal. Ex.

5, World Bank Defs.’ Consent to Removal, ECF No. 1-5 at 1. The

World Bank did not waive its immunities from process and suit

derived from the International Organizations Immunity Act

(“IOIA”), 22 U.S.C. § 288 et seq. Id.

     Defendants move separately to dismiss Ms. Perisic’s

Complaint in its entirety. The World Bank Defendants move to

                                9
dismiss the wrongful termination and employment-related claims

for lack of subject-matter jurisdiction under Rule 12(b)(1),

arguing that the World Bank Defendants are immune from suit.

World Bank Defs.’ Mot. to Dismiss, ECF No. 7 at 1, 10-14. In the

alternative, the World Bank Defendants move to dismiss the

employment discrimination and dental and vision benefits claims

in the Complaint for failure to state a claim under Rule

12(b)(6). Id. at 1, 14-17. The World Bank Defendants contend

that the group benefits plan is a “governmental plan” exempt

from ERISA. Id. at 17. Cigna moves to dismiss on two primary

grounds: (1) dismissal is warranted under Rule 12(b)(5) for

insufficient service of process; and (2) Ms. Perisic fails to

state a plausible claim for relief as to Cigna’s administration

of her dental benefits pursuant to Rule 12(b)(6). Def.’s Mem. of

P. & A. in Supp. of Def.’s Mot. to Dismiss (“Def.’s Mem.”), ECF

No. 8-1 at 1-3. 4


4 Cigna moves to dismiss on the ground that “Cigna” is a trade
name not capable of being sued. Def.’s Mem., ECF No. 8-1 at 1
(citing Ventura v. BEBO Foods, Inc., 595 F. Supp. 2d 77, 80-81
(D.D.C. 2009)). Cigna is “correct in noting the axiom that trade
names are not juridical entities capable of being sued.”
Ventura, 595 F. Supp. 2d at 80. Nonetheless, the use of “Cigna”
rather than Cigna Health and Life Insurance Company does not
warrant dismissal. The company’s letters to Ms. Perisic are
replete with references to “Cigna.” See Pl.’s Ex. 3, ECF No. 9-1
at 39-46; see also Pl.’s Ex. 1, ECF No. 19-1 at 2-3. The Court
assumes that Ms. Perisic has asserted claims against Cigna
Health and Life Insurance Company because: (1) “filings by pro
se litigants should be read together”; and (2) pro se complaints
should be “construed liberally[.]” Heard v. U.S. Dep’t of State,
                               10
     Ms. Perisic seeks to remand this case to the Superior Court

because “[her] case is about theft, discrimination, and

mismanagement of [her] health insurance . . . by [D]efendants”

and her case “is not about ERISA.” Pl.’s Mot. to Remand, ECF No.

9 at 1 (styled as “Motion”). 5 Ms. Perisic argues that the lawyers

representing Defendants have engaged in an “orchestrated effort

to intimidate [her].” Id. at 6. She urges this Court to order

“the attorneys to stop their malicious and distressful

behavior[,]” and “[D]efendants to stop their misconduct and

wrongdoing.” Id. at 7. She seeks $6.5 million in “intangible



No. CIV.A. 08-02123 RBW, 2010 WL 3700184, at *5 n.6 (D.D.C.
Sept. 17, 2010). The Court therefore finds, in the interest of
judicial economy, that Cigna Health and Life Insurance Company
is a defendant in this case. Cf. McManus v. District of
Columbia, 530 F. Supp. 2d 46, 68 (D.D.C. 2007) (finding that the
interest of judicial economy was served by reaching the merits
of the plaintiffs’ claim “rather than delaying the inevitable by
allowing [p]laintiffs to file another lawsuit against [the]
Defendants containing the same meritless claims”). Accordingly,
the Court DENIES Cigna’s motion dismiss as to the trade name
issue.
5 Given Ms. Perisic’s pro se status, the Court “refer[s] to [her
Motion] in this [O]pinion as a ‘Motion to Remand’ . . . and will
rule on it.” Gray v. D.C. Pub. Sch., 688 F. Supp. 2d 1, 2 n.1
(D.D.C. 2010) (citing Leitner v. United States, 679 F. Supp. 2d
37, 40 (D.D.C. 2010)). Ms. Perisic’s motion to remand was not
accompanied by a proposed order as required by Local Civil Rule
7(c). See LCvR 7(c) (“Each motion and opposition shall be
accompanied by a proposed order.”). Cigna notes that Ms. Perisic
failed to confer with defense counsel regarding her motion to
remand as required by Local Civil Rule 7(m). Def.’s Opp’n, ECF
No. 11 at 3 (citing LCvR 7(m)). Ms. Perisic has conceded this
point by not responding to it. See Campbell v. Nat’l R.R.
Passenger Corp., 311 F. Supp. 3d 281, 327 n.13 (D.D.C. 2018);
see generally Pl.’s Opp’n, ECF No. 15.
                                11
damages” and $6.5 million in punitive damages. Id. Defendants

oppose her motion. See Def.’s Opp’n, ECF No. 11 at 1-3; see also

World Bank Def.’s Opp’n, ECF No. 13 at 1-5.

      On September 5, 2019, the Court ordered supplemental

briefing on the issue of whether the Court has subject-matter

jurisdiction if the World Bank’s plan is a “governmental plan”

exempt from ERISA. See Min. Order of Sept. 5, 2019. The Court,

sua sponte, stayed this action pending the resolution of the

jurisdictional issue. Id. The supplemental briefing is now

complete, and the motions are ripe for the Court’s adjudication.

II.   Legal Standard

        A. Motion to Remand

      A civil action may be removed from state court to a federal

district court only if the federal district court has original

subject-matter jurisdiction over the case. 28 U.S.C. § 1441(a).

The Superior Court is considered a state court for removal

purposes. Id. § 1451(a). “When it appears that a district court

lacks subject matter jurisdiction over a case that has been

removed from a state court, the district court must remand the

case . . ., and the court’s order remanding the case to the

state court whence it came ‘is not reviewable on appeal or

otherwise.’” Republic of Venezuela v. Philip Morris Inc., 287
F.3d 192, 196 (D.C. Cir. 2002) (citing 28 U.S.C. § 1447(c);

quoting id. § 1447(d)). “Because of the significant federalism

                                12
concerns involved, this Court strictly construes the scope of

its removal jurisdiction.” Downey v. Ambassador Dev., LLC, 568
F. Supp. 2d 28, 30 (D.D.C. 2008). “The party seeking removal of

an action bears the burden of proving that jurisdiction exists

in federal court.” Id.

     “Common bases for subject matter jurisdiction in a federal

district court are federal question jurisdiction . . . and

diversity jurisdiction . . . .” Bush v. Butler, 521 F. Supp. 2d
63, 70 (D.D.C. 2007). For federal question jurisdiction, a

defendant may seek removal on the grounds that the case

“aris[es] under the Constitution, laws, or treaties of the

United States.” Apton v. Volkswagen Grp. of Am., Inc., 233 F.

Supp. 3d 4, 11 (D.D.C. 2017) (quoting 28 U.S.C. § 1331). “The

presence or absence of federal-question jurisdiction is governed

by the ‘well-pleaded complaint rule,’ which provides that

federal jurisdiction exists only when a federal question is

presented on the face of the complaint.” Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987). “[I]t is now settled law

that a case may not be removed to federal court on the basis of

a federal defense, including the defense of pre-emption, even if

the defense is anticipated in the plaintiff’s complaint, and

even if both parties concede that the federal defense is the

only question truly at issue.” Id. at 393.

     “A challenge to subject matter jurisdiction may be raised

                               13
on a motion to remand by the parties.” Nat’l Consumers League v.

Bimbo Bakeries USA, 46 F. Supp. 3d 64, 69 (D.D.C. 2014) (citing

28 U.S.C. § 1447(c)). The Court must remand the case to the

state court on the basis of a defect in the removal procedures.

28 U.S.C. § 1447(c). Remand is mandatory “[i]f at any time

before final judgment it appears that the district court lacks

subject matter jurisdiction[.]” Id.

       B. Motion to Dismiss under Rule 12(b)(1)

     A motion to dismiss under Rule 12(b)(1) “presents a

threshold challenge to the Court’s jurisdiction,” and thus “the

Court is obligated to determine whether it has subject-matter

jurisdiction in the first instance.” Curran v. Holder, 626 F.

Supp. 2d 30, 32 (D.D.C. 2009) (citation and internal quotation

marks omitted). “It is to be presumed that a cause lies outside

[a federal court’s] limited jurisdiction,” Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994), unless the

plaintiff can establish by a preponderance of the evidence that

the court possesses jurisdiction, see, e.g., United States ex

rel. Digital Healthcare, Inc. v. Affiliated Comput., 778 F.

Supp. 2d 37, 43 (D.D.C. 2011) (citation omitted). Thus, the

“plaintiff’s factual allegations in the complaint . . . will

bear closer scrutiny in resolving a 12(b)(1) motion than in

resolving a 12(b)(6) motion for failure to state a claim.” Id.

(citation and internal quotation marks omitted)). A court “may

                               14
consider materials outside the pleadings in deciding whether to

grant a motion to dismiss for lack of jurisdiction[.]” Jerome

Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir.

2005).

          C. Motion to Dismiss under Rule 12(b)(6)

     “A Rule 12(b)(6) motion tests the legal sufficiency of a

complaint[.]” Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir.

2002). A complaint must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), “in order to give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests,”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation

and internal quotation marks omitted). “[T]he complaint is

construed liberally in the plaintiff[’s] favor, and [the court]

grant[s] [the] plaintiff[ ] the benefit of all inferences that

can be derived from the facts alleged.” Kowal v. MCI Comm’cns

Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). However, the court

is “not bound to accept as true a legal conclusion couched as a

factual allegation.” Papasan v. Allain, 478 U.S. 265, 286

(1986).

     A complaint survives a Rule 12(b)(6) motion only if it

“contain[s] sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

                                  15
550 U.S. at 570). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw

[a] reasonable inference that the defendant is liable for the

misconduct alleged.” Id. A complaint alleging facts which are

“‘merely consistent with’ a defendant’s liability . . . ‘stops

short of the line between possibility and plausibility of

entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

     The pleadings of pro se parties, like Ms. Perisic’s

pleadings in the instant action, are “to be liberally construed,

. . . and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citations and internal quotation marks omitted). Nevertheless,

“[a]lthough a court will read a pro se plaintiff’s complaint

liberally, a pro se complaint must present a claim on which the

court can grant relief.” Chandler v. Roche, 215 F. Supp. 2d 166,

168 (D.D.C. 2002).

III. Analysis

     The Court first considers whether removal of this lawsuit

from the Superior Court was proper based on federal question

jurisdiction, finding that the Court has federal question

jurisdiction because the Complaint contains claims arising under

ERISA. The Court next addresses whether the Court lacks subject-

matter jurisdiction over Ms. Perisic’s claims as to the World

                               16
Bank Defendants, finding that the World Bank Defendants are

immune from suit. Finally, the Court concludes that the claims

must be dismissed as to Cigna because Ms. Perisic’s Complaint

fails to state a claim upon which relief can be granted.

       A. Removal Was Proper

     In its notice of removal, Cigna argues that removal was

proper because the Court has federal question jurisdiction based

on Ms. Perisic’s claims for benefits under ERISA. Notice of

Removal, ECF No. 1 at 3 ¶ 6. And that “ERISA specifically

provides [federal district courts] with jurisdiction over ERISA

claims.” Id. at 3 ¶ 7. In her motion, Ms. Perisic contends that

this case “is not about ERISA.” Pl.’s Mot. to Remand, ECF No. 9

at 1. The World Bank Defendants disagree, arguing that this case

was properly removed from the Superior Court because “it is

apparent from the face of the complaint that [Ms. Perisic] is

attempting to bring a claim under that federal law.” World Bank

Defs.’ Opp’n, ECF No. 13 at 3-4. Cigna maintains that Ms.

Perisic’s “new contention that this case ‘is not about ERISA’”

does not change the fact that the Complaint “purports to allege

claims against Cigna for failing to administer the World Bank’s

dental benefits plan in accordance with [ERISA].” Def.’s Opp’n,

ECF No. 11 at 2. In her supplemental brief, however, Ms. Perisic

asserts that one of her claims is that Defendants have “fail[ed]

to respect ERISA.” Pl.’s Suppl. Mem. in Opp’n to Defs.’ Suppl.

                               17
Mem. (“Pl.’s Suppl. Mem.”), ECF No. 19 at 3.

     “ERISA provides for the comprehensive federal regulation of

employee benefit plans, including health care benefit plans

that, ‘through the purchase of insurance [by an employee] or

otherwise,’ provide ‘medical, surgical, or hospital care, or

benefits in the event of sickness, accident, disability, [or]

death.’” Edelen v. Osterman, 943 F. Supp. 75, 75-76 (D.D.C.

1996) (quoting 29 U.S.C. § 1002(1)). “ERISA protects retirement

benefits for millions of pension plan participants and their

beneficiaries.” VanderKam v. VanderKam, 776 F.3d 883, 885 (D.C.

Cir. 2015) (citing 29 U.S.C. § 1001(b)). And “ERISA provides

participants or beneficiaries with a civil remedy to recover

benefits due under their plans, to enforce rights under their

plans, or to clarify rights to future benefits under their

plans.” Arditi v. Lighthouse Int’l, 676 F.3d 294, 299 (2d Cir.

2012) (citing 29 U.S.C. § 1132(a)).

     It is undisputed that Ms. Perisic’s Complaint explicitly

asserts that the World Bank’s group health insurance plan must

comply with ERISA, and that Cigna, as the administrator of the

group dental plan, and the World Bank Defendants have mishandled

that plan. Compl., ECF No. 1-1 at 3 ¶ 3. Indeed, the core of Ms.

Perisic’s allegations is that Defendants have mismanaged her

health insurance benefits and pension payments. See Pl.’s Mot.

to Remand, ECF No. 9 at 1. Defendants maintain that this action

                               18
was properly removed from the Superior Court to this Court

because this Court has federal question jurisdiction pursuant to

28 U.S.C. § 1331 and ERISA jurisdiction pursuant to 29 U.S.C. §

1132(e). Defs.’ Suppl. Mem., ECF No. 18 at 1.

     Cigna invokes the well-pleaded complaint rule. Def.’s

Opp’n, ECF No. 11 at 1. “It is long settled law that a cause of

action arises under federal law only when the plaintiff’s well-

pleaded complaint raises issues of federal law.” Metro. Life

Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987). “The ‘well-pleaded

complaint rule’ is the basic principle marking the boundaries of

the federal question jurisdiction of the federal district

courts.” Id. (citation omitted). 6 And the “plaintiff generally is

master of [her] complaint.” Int’l Bhd. of Teamsters v. Ass’n of




6 A “corollary of the well-pleaded complaint rule is that
‘Congress may so completely pre-empt a particular area, that any
civil complaint raising this select group of claims is
necessarily federal in character.’” Int’l Bhd. of Teamsters, 663
F. Supp. at 851 (quoting Metro. Life Ins. Co., 481 U.S. 63-64).
“When the federal statute completely pre-empts the state-law
cause of action, a claim which comes within the scope of that
cause of action, even if pleaded in terms of state law, is in
reality based on federal law.” Beneficial Nat’l Bank v.
Anderson, 539 U.S. 1, 8 (2003). The Supreme Court has found that
certain statutes, including ERISA, have the requisite
extraordinary preemptive force to support complete preemption.
US Airways Master Exec., Council, Air Line Pilots Assoc., Int’l.
v. Am. W. Master Exec., Council, Air Line Pilots Assoc., Int’l.,
525 F. Supp. 2d 127, 133–34 (D.D.C. 2007) (Sullivan, J.)
(collecting cases). Here, Defendants did not remove Ms.
Perisic’s Complaint on the basis of complete ERISA preemption
because Ms. Perisic purports to assert claims arising under
ERISA. See Defs.’ Suppl., ECF No. 18 at 6.
                                19
Flight Attendants, 663 F. Supp. 847, 850 (D.D.C. 1987).

     Here, it is apparent on the face of the Complaint that Ms.

Perisic asserts claims for certain benefits under the World

Bank’s benefits plan. See generally Compl., ECF No. 1-1. The

World Bank Defendants argue—and the Court agrees—that Ms.

Perisic’s Complaint “alleges a claim arising under ERISA where

[Ms. Perisic] apparently intends to argue that she was

wrongfully denied benefits and that the administration of her

benefits should be governed by the requirements of ERISA.” World

Bank Defs.’ Opp’n, ECF No. 13 at 4. Ms. Perisic’s single

statement—that this case is not about ERISA-directly conflicts

with her claims for benefits under the World Bank’s group health

insurance plan. Compare Pl.’s Mot. to Remand, ECF No. 9 at 1,

with Pl.’s Reply & Opp’n (“Pl.’s Opp’n”), ECF No. 15 at 13-14.

In her opposition brief, Ms. Perisic continues to pursue dental

insurance benefits. See Pl.’s Opp’n, ECF No. 15 at 13-14. She

also “bring[s] to the Court’s attention some matters related to

management of the World Bank’s pension fund i.e. Staff

Retirement Plan and Trust (SRP), that, in [her] opinion, are

indirectly affecting [her] case . . . .” Id. at 5. Ms. Perisic

appears to allege that there is an inadequate remedy for

administratively challenging her pension payments under the

World Bank’s plan because she must submit a claim to the

“Administration Committee” and then appeal the committee’s

                               20
decision to the Tribunal. Id. at 6.

     Ms. Perisic attempts to amend the Complaint by arguing that

this case is not an ERISA case. See Pl.’s Mot. for Remand, ECF

No. 9 at 1. It is true that “[t]he Court must consider a pro se

litigant’s complaint in light of all filings, including filings

responsive to a motion to dismiss,” and “the pro se litigant

may, in effect, supplement his [or her] complaint with the

allegations included in his [or her] opposition.” Magowan v.

Lowery, 166 F. Supp. 3d 39, 58 (D.D.C. 2016) (citation and

internal quotation marks omitted). But under this liberal

construction of Ms. Perisic’s filings, Ms. Perisic’s allegations

sound in ERISA. Cf. Porter v. Anthem Health Plans of Kentucky,

Inc., No. CIV.A. 10-8-HRW, 2010 WL 8685135, at *2 (E.D. Ky. Mar.

18, 2010) (explaining that a “[c]omplaint need not include the

term ‘ERISA’ at all” for a claim to be “preempted by ERISA”).

     Ms. Perisic asserts claims arising under ERISA because she

seeks benefits under the World Bank’s group insurance plan. See

Pl.’s Opp’n, ECF No. 15 at 13-14. She disagrees with the World

Bank Defendants’ argument that she has failed to allege damages

for Cigna’s refusal to pay her costs for a dental implant

procedure and certain blood work in April 2017. See id. Ms.

Perisic contends that she has documentation of those costs to

demonstrate that the out-of-network provider did not waive those

costs. See id. Furthermore, Ms. Perisic argues that she has

                               21
legal rights based on Defendants’ alleged mismanagement of her

health insurance, see Pl.’s Mot. to Remand, ECF No. 9 at 2, and

that the Complaint identifies the Defendants’ “wrongdoings

regarding [her] dental plan,” id. at 3. In her supplemental

brief, Ms. Perisic reiterates that Defendants (1) “mishandled

and are mishandling the World Bank Group’s medical insurance

plan and are profiting on [her] money;” (2) “denied and are

denying benefits under that plan to [her] and [her] dependents;”

and (3) “fail to respect ERISA[.]” Pl.’s Suppl. Mem., ECF No. 19

at 3. Because ERISA was implicated at the time of removal and

Ms. Perisic’s claims arise under ERISA, Defendants have met

their burden of proving federal question jurisdiction by virtue

of ERISA. See 28 U.S.C. § 1331.

     Defendants argue—and the Court agrees—that “the lack of an

employee benefit plan subject to ERISA is not a bar to federal

question jurisdiction.” Defs.’ Suppl. Mem., ECF No. 18 at 3

(collecting cases). Ms. Perisic concedes that argument by not

responding to it. See Pl.’s Suppl. Mem., ECF No. 19 at 1. The

World Bank Defendants contend that Ms. Perisic cannot state a

plausible ERISA claim related to the administration of her

dental and vision benefits under the group plan because the

World Bank’s plan—a “governmental plan” under 29 U.S.C. § 1003—

is not governed by ERISA. See World Bank Defs.’ Reply, ECF No.

17 at 4. Ms. Perisic disagrees, but she does not respond with

                                  22
the legal basis for her disagreement. See Pl.’s Suppl. Mem., ECF

No. 19 at 10. Notwithstanding the issue of whether the plan in

Ms. Perisic’s Complaint is a “governmental plan” exempt from

ERISA, the Court has subject-matter jurisdiction over this

action because “[t]he relevant ERISA provision makes no

reference to the jurisdiction of the federal courts.” Saunders

v. Davis, No. 15-CV-2026 (RC), 2016 WL 4921418, at *9 (D.D.C.

Sept. 15, 2016) (finding that “the applicability of the

government plan exemption relate[d] to the merits of [the pro se

plaintiff’s] case”). The question of whether the plan is

governed by ERISA relates to the merits of Ms. Perisic’s case,

and that question has no bearing on the Court’s subject-matter

jurisdiction. See id. The Court therefore finds that removal was

proper in this case. Accordingly, the Court DENIES Ms. Perisic’s

motion to remand.

       B. The World Bank Defendants Are Immune from Suit

     Having found that the case was properly removed, the Court

must resolve the Defendants’ motions to dismiss. As to the World

Bank Defendants’ motion, the Court considers whether the World

Bank Defendants are immune from Ms. Perisic’s claims. Although

Ms. Perisic does not identify with any specificity or

particularity the legal bases for her allegations, the World

Bank Defendants respond to them under the lenient construction

accorded pro se pleadings. According to the World Bank

                               23
Defendants, Ms. Perisic appears to assert employment

discrimination claims related to her termination under the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §

623(a)(1), the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12112, the Family Medical Leave Act (“FMLA”), 29 U.S.C.

§ 2615(a), and the District of Columbia Human Rights Act

(“DCHRA”), D.C. Code § 2-1402.11. World Bank Defs.’ Mot. to

Dismiss, ECF No. 7 at 15. Ms. Perisic, however, clarifies that

this lawsuit is not about her termination, and that any

employment discrimination claim is untimely. See Pl.’s Mot. to

Remand, ECF No. 9 at 1, 3; see also World Bank Defs.’ Reply, ECF

No. 17 at 4 (arguing that Ms. Perisic has conceded the argument

that she fails to state a plausible claim of employment

discrimination related to her termination).

     With respect to her claims for dental and vision benefits,

Ms. Perisic mentions ERISA, but she notes that the World Bank is

not “respecting [ERISA] and is ‘hiding’ behind it’s [sic]

immunity[.]” Compl., ECF No. 1-1 at 3 ¶ 3 n.4. Finally, Ms.

Perisic appears to assert claims for workers’ compensation and

disability benefits related to her stroke in 1995, but she does

not cite a single federal or state law in support of those

claims. Pl.’s Opp’n, ECF No. 15 at 6-13; see also World Bank

Defs.’ Reply, ECF No. 17 at 5.

     The World Bank Defendants’ primary argument is that they

                                 24
are immune from suit pursuant to the IOIA. See World Bank Defs.’

Mot. to Dismiss, ECF No. 7 at 3, 9. The IOIA grants certain

privileges and immunities to a “public international

organization in which the United States participates . . . and

which shall have been designated by the President through

appropriate Executive order[.]” 22 U.S.C. § 288. Section 288d(b)

of the IOIA provides that:

          Representatives of foreign governments in or
          to international organizations and officers
          and employees of such organizations shall be
          immune from suit and legal process relating to
          acts performed by them in their official
          capacity and falling within their functions as
          such representatives, officers, or employees
          except insofar as such immunity may be waived
          by the foreign government or international
          organization concerned.

Id. § 288d(b) (emphasis added); see also Int’l Bank for

Reconstruction & Dev. v. District of Columbia, 171 F.3d 687, 687

(D.C. Cir. 1999) (“The property, income, operations and

transactions of the [IBRD], commonly known as the World Bank,

are immune from federal, state and local taxation.”). The

President of the United States has issued Executive Orders

designating all members of the World Bank Group as public

international organizations entitled to the privileges,

exemptions, and immunities under the IOIA. See, e.g., Exec.

Order No. 9,751, 11 Fed. Reg. 7,713 (July 13, 1946); Exec. Order

No. 11,966, 42 Fed. Reg. 4,331 (Jan. 19, 1977); Exec. Order No.


                               25
10,680, 21 Fed. Reg. 7,647 (Oct. 5, 1956); Exec. Order No.

12,647, 53 Fed. Reg. 29,323 (Aug. 4, 1988). The scope of the

immunity for the World Bank’s representatives, officers, and

employees has not been limited or amended by the Executive

Orders. See Exec. Order No. 9,751, 11 Fed. Reg. 7,713 (July 13,

1946).

     “There are only two sources of limitation to the immunity:

(1) the organization itself may waive its immunity and (2) the

President may specifically limit the organization’s immunities

when he [or she] selects the organization as one entitled to

enjoy the IOIA’s privileges and immunities.” Dujardin v. Int’l

Bank for Reconstruction & Dev., 9 F. App’x 19, 20 (D.C. Cir.

2001). None of those limitations apply here. “The World Bank

thus enjoys immunity from suits such as Plaintiff’s unless it

has expressly waived that immunity.” Hudes v. Aetna Life Ins.

Co., 806 F. Supp. 2d 180, 187 (D.D.C. 2011), aff’d, 493 F. App’x

107 (D.C. Cir. 2012). Courts have repeatedly found that the

World Bank has not waived its immunity in connection with

internal employment-related lawsuits like the present action.

See, e.g., Mendaro v. World Bank, 717 F.2d 610, 617 (D.C. Cir.

1983) (finding “no evidence that the members of the [World] Bank

intended to waive the Bank’s immunity to employee [Title VII]

suits”); Dujardin, 9 F. App’x. at 20 (employee’s defamation

claim); Hudes, 806 F. Supp. 2d at 188 (wrongful-termination

                               26
claim).

     The World Bank Defendants rely on this Court’s decision in

Smith v. World Bank Group, 99 F. Supp. 3d 166, 170 (D.D.C.

2015), aff’d, 694 F. App’x 1 (D.C. Cir. 2017). In Smith, this

Court held that it lacked subject-matter jurisdiction over the

plaintiff’s employment discrimination lawsuit because the World

Bank Group and the World Bank’s President were immune from suit

under the IOIA, and the international organization had not

waived its immunity for internal employment-related lawsuits.

Id. at 170-71. The same is true here.

     The World Bank Defendants are immune from this action. Ms.

Perisic has offered no basis for a finding that the World Bank

has waived the immunity of the World Bank Defendants in any way

that would render it less than the immunity reserved to the

Bank. Ms. Perisic’s assertion—that Dr. Kim, as President of the

World Bank Group, cannot be considered an officer or an

employee—is unavailing. See Compl., ECF No. 1-1 at 2 n.1.

Because any involvement by Dr. Kim in the employment actions

giving rise to Ms. Perisic’s claims would relate to “acts

performed by [him] in [his] official capacity and falling within

[his] functions,” 22 U.S.C. § 288d(b), Dr. Kim is immune from

suit. 7 See Smith, 99 F. Supp. 3d at 170-71.


7 After litigation had already begun, Ms. Perisic submitted a
claim in September 2018 related to the stroke that she suffered
                                27
     Ms. Perisic’s reliance on three decisions in this

jurisdiction—for the proposition that the World Bank Defendants

are not immune from suit—is misplaced. See Pl.’s Opp’n, ECF No.

15 at 2-3 (citing Osseiran v. Int’l Fin. Corp., 552 F.3d 836

(D.C. Cir. 2009); Vila v. Inter-Am. Inv. Corp., 570 F.3d 274

(D.C. Cir. 2009); Mendaro, 717 F.2d at 618). In Mendaro, the

United States Court of Appeals for the District of Columbia

Circuit (“D.C. Circuit”) concluded that:

          It is thus clear that the Bank’s [A]rticles
          [of Agreement] waive the Bank’s immunity from
          actions arising out of the Bank’s external
          relations with its debtors and creditors.
          However, a waiver of immunity to suits arising
          out of the Bank’s internal operations, such as
          its relationship with its own employees, would
          contravene the express language of Article VII
          section 1.
717 F.2d at 618. Here, Ms. Perisic’s claims relate to the Bank’s

internal operations because the Complaint asserts claims related

to the termination of her employment and the administration of

her claimed benefits. See World Bank Defs.’ Mot. to Dismiss, ECF

No. 7 at 15-17.




in 1995. Pl.’s Opp’n, ECF No. 15 at 7-8. Ms. Perisic appears to
allege that the World Bank has improperly denied her claims for
workers’ compensation and disability benefits. Pl.’s Opp’n, ECF
No. 15 at 6-13. The Court finds that the World Bank Defendants
are immune from such claims because this Court and others have
found that the World Bank has not waived its immunity for claims
regarding withheld employee benefits. See Smith, 99 F. Supp. 3d
at 170 (citing Chiriboga v. Int’l Bank for Reconstruction &
Dev., 616 F. Supp. 963, 967 (D.D.C. 1985)).
                               28
     Both Osseiran and Vila are distinguishable. The D.C.

Circuit in Osseiran interpreted the IFC’s charter and found that

the IFC waived its immunity as to a prospective investor’s

promissory estoppel and confidentiality claims concerning its

alleged representations during sales agreement negotiations. 552
F.3d at 840-41. In Vila, the D.C. Circuit concluded that an

international organization was not immune from an independent

consultant’s unjust enrichment claim where the organization

refused to pay him for services rendered. 570 F.3d at 276–81.

Osseiran and Vila lend no support to Ms. Perisic’s position

because her claims do not pertain to the World Bank’s external

affairs, but rather they concern the internal affairs, as in

Mendaro, 717 F.2d at 618, and Smith, 99 F. Supp. 3d at 170.

Indeed, the World Bank has waived its immunity narrowly, only

for “actions relating to its external activities and contracts,

and not the internal administration of its civil servants.”

Mendaro, 717 F.2d at 621 (emphasis added); see also Morgan v.

Int’l Bank for Reconstruction & Dev., 752 F. Supp. 492, 494

(D.D.C. 1990) (dismissing a lawsuit “concern[ing] an employment

relationship” where the plaintiff’s “suit, if allowed to

proceed, would force the [World] Bank to defend internal

employment practices traditionally shielded by immunity”).

     Because the Court finds that the World Bank Defendants are

immune from Ms. Perisic’s claims, the Court lacks subject-matter

                               29
jurisdiction over those claims as to the World Bank Defendants.

See Smith, 99 F. Supp. 3d at 171 (concluding that the

defendants’ immunity rendered the Court without jurisdiction).

Accordingly, the Court GRANTS IN PART the World Bank Defendant’s

Motion to Dismiss. 8

        C. Ms. Perisic Fails to State a Claim Against Cigna

     Having found that the Court lacks subject-matter

jurisdiction over the World Bank Defendants does not mean that

“the basis of federal question jurisdiction ha[s] vanished”

because Ms. Perisic seeks insurance benefits and pension

payments under the World Bank’s group benefits plan. Araya v.

JPMorgan Chase Bank, N.A., 775 F.3d 409, 416 (D.C. Cir. 2014).

The Court will proceed to the merits of Ms. Perisic’s claims

against Cigna.

     Cigna argues that Ms. Perisic’s Complaint should be

dismissed for insufficient service of process pursuant to Rule

12(b)(5) and for failure to state a plausible claim under Rule

12(b)(6). The Court addresses, in turn, each argument.

Cigna’s first argument is that service was improper and

insufficient because Ms. Perisic served Cigna with the summons


8 Having granted the World Bank Defendants’ motion to dismiss for
lack of subject-matter jurisdiction, the Court DENIES the World
Bank Defendants’ request to dismiss with prejudice Ms. Perisic’s
Complaint. See Smith, 99 F. Supp. 3d at 171 (dismissing without
prejudice plaintiff’s claims against Dr. Kim and the World Bank
where they were immune from suit).
                                30
and complaint by certified mail on July 31, 2018, and David

Breku—who is neither an officer nor agent authorized, by

appointment or law, to receive service of process on behalf of

“Cigna”—signed the return receipt. Def.’s Mot. to Dismiss, ECF

No. 8-1 at 2. Ms. Perisic has conceded this argument by not

responding to it. See Campbell, 311 F. Supp. 3d at 327 n.13.

     Nonetheless, “[f]ederal courts have held that formal

service is not required before removing a case.” Middlebrooks v.

Godwin Corp., 279 F.R.D. 8, 11 (D.D.C. 2011) (collecting cases).

“[E]ven to the extent that service may have been imperfect in

this case, the Court affords [Ms. Perisic], as a pro se

plaintiff, some leniency in applying the rules for effecting

service of process, particularly here, in which [Cigna] was

clearly put on notice of [Ms. Perisic’s] claims and was able to

timely file a motion to dismiss.” Roland v. Branch Banking & Tr.

Corp., 149 F. Supp. 3d 61, 66 (D.D.C. 2015) (denying the

defendant’s motion to dismiss the pro se plaintiff’s complaint

for improper service of process). For the same reasons, the

Court DENIES Cigna’s motion to dismiss on the grounds of

insufficient service of process.

     Before considering Cigna’s next argument for dismissal

under Rule 12(b)(6), the Court observes that Ms. Perisic’s

Complaint fails to meet Federal Rule of Civil Procedure 8’s

requirements. See generally Compl., ECF No. 1-1. Rule 8 requires

                               31
that each complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief[,]” and

that “[e]ach allegation must be simple, concise, and direct.”

Fed. R. Civ. P. 8(a)(2), 8(d)(1). Ms. Perisic’s Complaint, which

contains thirty-seven pages, eighty-one numbered paragraphs, and

twenty-two footnotes, does not meet Rule 8’s short and plain

standard. See generally Compl., ECF No. 1-1.

     Nevertheless, Ms. Perisic’s claims as to Cigna boil down to

allegations concerning the mismanagement of her dental benefits

under the World Bank’s retiree medical insurance plan for

employees and retirees. Specifically, Ms. Perisic alleges that

Cigna improperly denied payment for a dental implant procedure

performed by an out-of-network provider. See Compl., ECF No. 1-1

at 32-33 ¶¶ 74-75. Cigna argues that Ms. Perisic fails to state

a plausible claim for relief because “Ms. Perisic had no

unreimbursed dental expense and, therefore no damages.” Def.’s

Reply, ECF No. 16 at 3. Ms. Perisic disagrees, arguing that “it

can be seen from the documents and bills” that Defendants’

assertions are “false.” Pl.’s Opp’n, ECF No. 15 at 14. Cigna

contends that this Court cannot consider those documents because

Ms. Perisic did not attach them to her Complaint. Def.’s Reply,

ECF No. 16 at 3. Cigna’s position is inconsistent with D.C.

Circuit precedent.

     Because of Ms. Perisic’s pro se status, the Court must

                               32
consider all the facts in her pleadings. See Brown v. Whole

Foods Mkt. Grp., Inc., 789 F.3d 146, 152 (D.C. Cir. 2015)

(holding that a “district court should have considered the facts

alleged in all of [the pro se plaintiff’s] pleadings and, once

considered, should have concluded that [the plaintiff]

sufficiently stated his ADA claim to avoid 12(b)(6) dismissal”);

see also Magowan, 166 F. Supp. 3d at 58 (courts must consider

pro se litigant’s filings responsive to a motion to dismiss).

The Court, however, need “not accept as true . . . the

plaintiff’s legal conclusions or inferences that are unsupported

by the facts alleged.” Ralls Corp. v. Comm. on Foreign Inv. in

U.S., 758 F.3d 296, 315 (D.C. Cir. 2014). Having considered Ms.

Perisic’s documents related to the issue of whether the out-of-

network provider waived her costs for the blood work, such

documentation fails to serve as a basis for any factual

allegations that could plausibly state a claim against Cigna.

Ms. Perisic’s conclusory allegations are not enough to meet the

plausibility standard. See, e.g., Twombly, 550 U.S. at 555

(“Factual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all the

allegations in the complaint are true (even if doubtful in

fact)[.]”); Iqbal, 556 U.S. at 678 (“A pleading that offers

labels and conclusions or a formulaic recitation of the elements

of a cause of action will not do.” (citation and internal

                               33
quotation marks omitted)).

     Even when given the liberal construction afforded to pro se

pleadings, Ms. Perisic’s claims against Cigna wholly fail to

state a claim upon which relief can be granted. See Fed. R. Civ.

P. 12(b)(6). While Ms. Perisic argued that this case was not

about ERISA, she seeks health insurance benefits and pension

payments under the World Bank’s group benefits plan. See Compl.,

ECF No. 1-1 at 3 ¶ 3; see also Pl.’s Opp’n, ECF No. 15 at 13-14.

In her supplemental brief, Ms. Perisic contends that she may

assert an ERISA claim. Pl.’s Suppl. Mem., ECF No. 19 at 10.

     Under ERISA, a governmental plan is exempt from the

statute’s coverage. 29 U.S.C. § 1003(b)(1) (“The provisions of

this subchapter shall not apply to any employee benefit plan if

. . . such plan is a governmental plan (as defined in section

1002(32) of this title)[.]”). ERISA defines a “governmental

plan” as “any plan of an international organization which is

exempt from taxation under the provisions of the [IOIA].” 29

U.S.C. § 1002(32) (emphasis added). According to Defendants,

ERISA does not govern the World Bank’s group benefits plan

because it is a governmental plan. See World Bank Defs.’ Mot. to

Dismiss, ECF No. 7 at 17; see also Def.’s Mot. to Dismiss, ECF

No. 8-1 at 3 (incorporating by reference the World Bank

Defendants’ arguments). Ms. Perisic states that “[i]n [her]

opinion this is not correct” because: (1) she “conveyed [the

                               34
World Bank’s federal identification number listed on an Internal

Revenue Service Form 1099-R] to the US Department of Labor[;]”

and (2) she participated in a “tri-party conference call with

Cigna” where “[i]t was then confirmed to [her] that [she] can

bring the claim for $575.00 under ERISA.” Pl.’s Suppl. Mem., ECF

No. 19 at 10. Contrary to Ms. Perisic’s assertions, the World

Bank’s group dental and vision plan is a “governmental plan”

exempt from ERISA under 29 U.S.C. § 1003(b)(1) because it is a

plan of an international organization, which is exempt from

taxation under the provisions of the IOIA. See 29 U.S.C. §

1002(32); see also Francisco S. v. Aetna Life Ins. Co., No.

2:18-CV-00010-EJF, 2019 WL 1358858, at *3 (D. Utah Mar. 26,

2019) (holding that the World Bank Group’s medical insurance

plan qualifies as a governmental plan exempt from ERISA’s

coverage).

     Ms. Perisic fails to respond to Defendants’ argument that

she cannot state a claim under ERISA. See generally Pl.’s Opp’n,

ECF No. 15 at 1-14. The Court deems that argument as conceded.

See Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284
F. Supp. 2d 15, 25 (D.D.C. 2003) (“It is well understood in this

Circuit that when a plaintiff files an opposition to a

dispositive motion and addresses only certain arguments raised

by the defendant, a court may treat those arguments that the

plaintiff failed to address as conceded.”), aff’d sub nom.

                               35
Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, United

Methodist Church, 98 F. App’x 8 (D.C. Cir. 2004). The Court

therefore finds that Ms. Perisic’s claims cannot withstand the

motion to dismiss. Accordingly, the Court GRANTS Cigna’s motion

to dismiss because Ms. Perisic fails to state a plausible claim

for relief. 9

        D. Ms. Perisic’s Requests for Damages

     Finally, Ms. Perisic argues that defense counsel attempted

to “intimidate” her, and that defense counsel improperly sent

her an Order from this Court. 10 Pl.’s Mot. to Remand, ECF No. 9


9 The Court did not order supplemental briefing on the merits of
Ms. Perisic’s Complaint. See Min. Order of Sept. 5, 2019. Ms.
Perisic, however, made arguments as to the merits of her claims
and raised new claims in her supplemental brief. See Pl.’s
Suppl. Mem., ECF No. 19 at 1-14. To the extent that Ms. Perisic
purports to assert claims against Defendants for reporting the
“wrong” amounts on IRS Form 1099-R, id. at 10-11, and violating
the Privacy Act of 1974, 5 U.S.C. § 552a, id. at 12-13, the
Court finds that Ms. Perisic has failed to plead facts that
would allow this Court to infer beyond the mere possibility of
Defendants’ alleged misconduct. See Magowan, 166 F. Supp. 3d at
58 (“[T]he pro se plaintiff must still plead factual matter that
permits the court to infer more than the mere possibility of
misconduct.”) (citation and internal quotation marks omitted).
Defendants argue—and the Court agrees—that “the Privacy Act
applies only to federal executive branch agencies and provides
no right of action against individuals or private entities.”
Defs.’ Suppl. Reply, ECF No. 20 at 2 n.1 (citing Martinez v.
Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006); Metro.
Life Ins. Co. v. Blyther, 964 F. Supp. 2d 61, 71 (D.D.C. 2013)).
10On September 4, 2018, the Court entered a Standing Order
governing this case. See generally Standing Order (Sept. 4,
2018), ECF No. 3. “A defendant removing an action to this Court
must refile as a supplement to the petition any answer and must
promptly ensure that all parties receive a copy of [the]
Standing Order.” Id. at 3 § 5. Federal Rule of Civil Procedure 5
                                36
at 6. Ms. Perisic seeks punitive damages to prevent similar

situations in the future, and “intangible damages” to prevent

the defense lawyers from engaging in “misconduct and

wrongdoing.” Id. at 7. Refuting Ms. Perisic’s allegations,

Defendants note that defense counsel contacted Ms. Perisic to

effectuate the removal procedures and to fulfill their

obligations and duties as prescribed in this Court’s Standing

Order, the Federal Rules of Civil Procedure, and the Local Civil

Rules. See Def.’s Opp’n, ECF No. 11 at 2-3; see also World Bank

Defs.’ Opp’n, ECF No. 13 at 4-5. Because the Court dismisses

this action, the Court need not address Ms. Perisic’s requests

for damages.

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS IN PART

and DENIES IN PART the World Bank Defendants’ Motion to Dismiss,

GRANTS IN PART and DENIES IN PART Cigna’s Motion to Dismiss,

DENIES Ms. Perisic’s Motion to Remand, and DISMISSES WITHOUT

PREJUDICE this action. A separate Order accompanies this



sets forth the requirements for serving papers on every party.
See generally Fed. R. Civ. P. 5. The Standing Order instructs
each party, including a pro se litigant, to comply with the
Local Civil Rules. Standing Order, ECF No. 3 at 1 § 1; see also
LCvR 7(m) (“Before filing any nondispositive motion in a civil
action, counsel shall discuss the anticipated motion with
opposing counsel in a good-faith effort to determine whether
there is any opposition to the relief sought and, if there is,
to narrow the areas of disagreement. The duty to confer also
applies to non-incarcerated parties appearing pro se.”).
                                37
Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          October 24, 2019




                               38